         Case 1:20-cv-01999-APM Document 57 Filed 01/28/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

 THE SHAWNEE TRIBE,

                         Plaintiff,

        v.
                                                           Case No. 20-cv-1999
 STEVEN MNUCHIN, in his official capacity
 as Secretary of the Treasury, et al.,

                         Defendants.

                 NOTICE IN RESPONSE TO JANUARY 21, 2021 MINUTE ORDER

       On January 21, 2021, following a telephonic status conference, the Court issued a Minute

Order requiring Defendants to “notify the court,” by January 28, 2021, “of their position on the

pending motions for preliminary injunction in Miccosukee Tribe of Indians of Florida v. U.S.

Department of Treasury, 20-cv-2792, and Prairie Band Potawatomi Nation v. Mnuchin, 21-cv-

12.” The Plaintiffs in both Miccosukee and Prairie Band seek a preliminary injunction to ensure

that the Department of Treasury will not disburse the remaining, relevant funds appropriated in

the Coronavirus Aid, Relief, and Economic Security (“CARES”) Act—i.e., the funds remaining

from the appropriation identified in 42 U.S.C. § 801(a)(2)(B)—before their respective cases are

resolved. See Expedited Preliminary Injunction Motion, Miccosukee Tribe of Indians of Florida v.

U.S. Department of Treasury, 20-cv-2792, ECF No. 5 (D.D.C. Sept. 18, 2020); Motion for

Preliminary Injunction, Prairie Band Potawatomi Nation v. Mnuchin, 21-cv-12, ECF No. 4

(D.D.C. Jan. 6, 2021).

       To avoid the need for the Court to resolve these preliminary injunction motions at this

juncture, Treasury is willing to agree to provide Plaintiffs with fourteen (14) days’ notice before

disbursing the funds remaining from the appropriation identified in 42 U.S.C. § 801(a)(2)(B),



                                                1
         Case 1:20-cv-01999-APM Document 57 Filed 01/28/21 Page 2 of 2




should Treasury elect to disburse these funds prior to the Supreme Court’s resolution of Chehalis.

Treasury’s representation that it currently has no plan to disburse the relevant funds prior to a

resolution in Chehalis, combined with the aforementioned offer to provide 14-days’ notice if its

position changes, should eliminate any need for Plaintiffs’ requested preliminary injunctions, as

they are under no threat of irreparable harm from such distribution. Notably, both Prairie Band and

Miccosukee previously agreed that three business days’ notice was sufficient to prevent potential

injury. See Joint Status Rep., No. 1:20-cv-2792 (D.D.C. Dec. 11, 2020); Stipulation, No. 1:21-cv-

0021 (D.D.C. Jan. 6, 2021), ECF No. 5. Thus, Defendants currently oppose the preliminary

injunction motions in Miccosukee and Prairie Band.



Dated: January 28, 2021                              Respectfully submitted,


                                                     BRIAN BOYNTON
                                                     Acting Assistant Attorney General

                                                     ERIC WOMACK
                                                     Assistant Branch Director

                                                     /s/ Kuntal Cholera
                                                     Kuntal V. Cholera
                                                     Jason C. Lynch
                                                     Trial Attorney
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street NW, Rm. 11214
                                                     Washington, DC 20005
                                                     Tel: (202) 514-1359
                                                     Email: kuntal.cholera@usdoj.gov

                                                     Attorneys for Defendants




                                                2
